Bigelow, J.
This case presents the single question, whether the surrender of property, held under an attachment by an officer, to an assignee appointed under the insolvent laws, upon demand made, while the assignment is in force, relieves the officer from further responsibility and liability on account thereof to the attaching creditor, in case the proceedings in insolvency are subsequently annulled for irregularities and defects therein. This is a new question, in the determination of which but little, if any, aid can be derived from authorities. The decision of it must depend mainly upon the true construction of the provisions of the insolvent laws, concerning the dissolution of attachments, and the relative rights and duties of attaching creditors and assignees thereby created. By § 5 of the St. of 1838, c. 163, it is enacted, among other things, that an assignment made under said act shall vest in the assignees all the estate of the debtor, “ although the same may be then attached on mesne process as the property of the said debtor,” and “ shall be effectual to pass all the said estate, and dissolve any such attachment.” By the same section, it is also provided that, in all suits prosecuted by assignees to recover any property or right of the debtor, “ the assignment shall be conclusive evidence of their authority to sue as such assignees.” Under these explicit provisions, it would seem very clear that an officer holding property under attachment would have no legal right to retain it in his possession, as against an assignee claiming under an assignment regular and valid on its face. The attachment is dissolved by force and effect of the assignment; the title to the property attached is thereby vested in the assignee ; and the assignment is itself conclusive evidence of his right to sue for and recover the same. To a title founded on the <-xpress provisions of the statute, and proved by evidence which the same statute makes conclusive, the officer can maintain no valid defence. In a suit against him by the assignee, he is not permitted to deny the validity of the assignment, or to inquire into the regularity of the proceedings in insolvency, or *kc jurisdiction of the commissioner by whom the assignment *248was made. This has been settled by several decisions of this court, and is the unavoidable result of the express provision of the statute which makes the assignment conclusive of the assignee’s right and title. Hanson v. Paige, ante, 242, and cases cited. The effect therefore of the statute is, to make it the legal duty of an officer, holding property of an insolvent debtor under attachment, to surrender it to an assignee claiming it by an assignment regular on its face. It would seem to follow, as a necessary consequence, that he cannot subsequently be made answerable to a third person for property which the law has previously required him to deliver to the assignee, under a title which he is not allowed to dispute. An innocent party cannot be thus legally liable twice for the same property. The officer stands in the position of a mere stakeholder. He has no right or interest in the property, other than that which the law imposes on him in the discharge of an official duty. A surrender to an assignee, therefore, under a statute title which is conclusive, may well be held a sufficient protection against the claims of attaching creditors. They have an ample remedy at their command, by an application under the eighteenth section of the insolvent law. If the insolvent proceedings are irregular and erroneous, they can at once obtain a stay of proceedings, and an injunction to restrain an officer from the surrender of property held under attachment, until the validity of the assignment is inquired into and settled. In the case at bar, if this remedy had been pursued by the plaintiff, it would have secured all his rights. But he did not see fit to avail himself of it. He knew of the proceedings in insolvency, and of their supposed irregularity, before the goods were surrendered by the officer to the assignee. If he is now without remedy, it is attributable to his own loches.
The case at bar is distinguishable from those cases where an officer has been held liable to subsequent attaching creditors for the misapplication of a debtor’s property, held under attachment, in satisfaction of executions founded on fraudulent claims. In such cases, the officer acts at his peril. He is not compelled to levy the executions without inquiry, nor without receiving indemnity against any risk which he might incur in the service *249of the process, arising from conflicting claims to the property. Marsh v. Gold, 2 Pick. 285. But under the provisions of the insolvent law, the officer is liable if he fails to surrender property to the assignee upon an instrument which is conclusive, and which he is not permitted to question or impeach.
So too, for the same reason, the principle, by which an office* is held liable for his acts under process issued by a court or magistrate without jurisdiction, is inapplicable to the present case. Such proceedings are not conclusive as to any act done under them, but are open to investigation and inquiry. And even in such cases the officer is protected from liability, if the process is regular on its face, and does not disclose the want of jurisdiction. Whipple v. Kent, 2 Gray, 410.
Besides ; the suggestion, that the assignment in this case was void ab initia, because the commissioner had no jurisdiction of the case, rests on a misapprehension of the facts. The insolvent proceedings against Hammond were not set aside on the ground of an absolute want of jurisdiction of the case on the part of the commissioner of insolvency. In this respect it was unlike the case of Claflin v. Beach, 4 Met. 392, where the insolvent debtor was not a resident in the Commonwealth. In the case of Hammond, on the face of the proceedings, it appeared that Hammond was, at the time of the application, last resident at Boston; and it was not determined by the court, on the petition to set aside the proceedings, whether his domicil was in the county of Suffolk or Norfolk. For aught that appeared, the commissioner had jurisdiction of the case, the parties and the subject matter; and the proceedings were set aside on the ground that no proper notice of the petition of the creditor, on which the proceedings were commenced, was ever served upon the debtor in compliance with the statute. Penniman, petitioner, 15 Law Reporter, 31-33. It would seem therefore that the assignment was voidable, and not void. Indeed, such is the judgment of the court, declaring that the proceedings were voidable by an attaching creditor. It is not therefore a case where the commissioner had no jurisdiction, and acted wholly without *250authority, but a case of defect or irregularity in the proceedings, which rendered them voidable. The assignment was regular on its face, and purported to have been issued by a commissioner having jurisdiction of the parties and the subject matter.

Judgment for the defendant.